—Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting him upon a jury verdict of two counts of burglary in the second degree (Penal Law § 140.25 [2]), defendant contends that the verdict is not supported by legally sufficient evidence and is contrary to the weight of the evidence. We disagree (see, People v Bleakley, 69 NY2d 490, 495).
Supreme Court did not abuse its discretion in denying defendant’s motions for a mistrial. The court gave prompt curative instructions addressing the basis for each motion, thereby alleviating any prejudice that may have resulted (see, People v Guise, 179 AD2d 1027, Iv denied 79 NY2d 1001).
Defendant contends that three comments by the prosecutor during summation deprived him of a fair trial. We disagree. The court sustained an objection on two occasions and gave a prompt curative instruction. Further, the isolated comments were not so egregious as to deprive defendant of a fair trial (see, People v Rubin, 101 AD2d 71, 77, Iv denied 63 NY2d 711; cf, People v Mott, 94 AD2d 415, 419). (Appeal from Judgment of Supreme Court, Monroe County, Wisner, J. — Burglary, 2nd Degree.)
Present — Pine, J. P., Hayes, Callahan, Balio and Boehm, JJ.